Citation Nr: 0416491	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  97-14 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts




THE ISSUES

1.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder.  

2.  Entitlement to service connection for the claimed 
residuals of facial injuries.  




WITNESS AT HEARING ON APPEAL

The appellant






ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The appellant had active duty for training from January 1969 
to May 1969.  He also served in the National Guard and had 
additional periods of active duty for training in July 1969, 
June and July 1970, July 1971, August 1972 and August 1974.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 decision by the RO.  

In December 1998, the Board remanded the case for further 
development.  

The claims of service connection for an innocently acquired 
psychiatric disorder and the residuals of facial injury are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant and 
his representative if further action is required on his part.  



REMAND

In a September 1996 Statement in Support of Claim (VA Form 
21-4138) and an October Report of Accidental Injury, the 
appellant reported injury to his eyes and face from an 
explosion of an kerosene immersion water heater during a 
period of active duty for training.  He reported serving in 
the National Guard, C Company, 1st Battalion, 182 Infantry in 
Wakefield, Massachusetts.  

In August 1997, the appellant testified at a RO hearing.  He 
stated that the incident occurred either in August 1972, 
between April or September 1972 or April or September 1973.  

He also reported that the incident took place either at Camp 
Edwards in Massachusetts or Fort Drum in New York.  The 
appellant noted that he was hospitalized for a "nervous 
problem" in June 1973, shortly after the claimed in-service 
injury.  

The appellant now claims service connection for a psychiatric 
disorder and facial injury residuals as the result of this 
reported in-service incident.  

Based on its review of the record, the Board notes that the 
appellant's complete service medical records have not been 
obtained.  

A December 1996 request for information (VA Form 07-3101) 
limited the request for service medical records to the period 
of ACDUTRA from January to May 1969.  

The request did not include service dates dating from the 
initial enlistment in January 1969 to his separation in 
November 1974.  The appellant has indicated that he did not 
possess any of his service medical records.   

While the RO has attempted to obtain all service medical 
records for the appellant, there are no records associated 
with the claims file reflect any medical treatment 1972 or 
1973.  

Given that the claim turns on a question of fact and that 
there appear to be outstanding service medical records that 
could be relevant to the claim, VA is required to seek all 
relevant treatment records.  38 U.S.C.A. § 5103A (West 2002).  

Likewise, the appellant reported treatment for psychological 
problems from a non-VA healthcare provider.  

The record contains a statement from his physician; however, 
no treatment records have been associated with the claims 
folder.  The RO should seek all relevant treatment records.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should take appropriate steps 
in order to attempt to obtain additional 
service medical records for the period 
from January 1969 to August 1974.  

2.  The RO should take the necessary 
steps to obtain all treatment records 
from Janet Sherman, Ph.D., 22 Mill 
Street, Suite 407, Arlington, MA, 02174 
for psychological treatment from June 
1993 to the present.  

3.  The RO should arrangements for the 
appellant to be afforded a VA examination 
in order to determine the nature and 
likely etiology of the claimed 
psychiatric disorder.  The claims folder 
should be to the examiner(s) for review.  
The examination report, or an addendum to 
the report, should reflect that such a 
review was made.  All indicated testing 
should be performed.  Based on his/her 
review of the case, the examiner should 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the appellant 
has a current psychiatric disability due 
to disease or injury that was incurred in 
or aggravated by any period of active 
duty for training, including injuries 
sustained in an explosion in 1972 or 
1973.  The rationale for all opinions 
expressed and conclusions reached should 
be set forth.  

4.  The RO should arrangements for the 
appellant to be afforded a VA examination 
in order to determine the nature and 
likely etiology of the claimed residuals 
of facial injury.  The claims folder 
should be to the examiner(s) for review.  
The examination report, or an addendum to 
the report, should reflect that such a 
review was made.  All indicated testing 
should be performed.  Based on his/her 
review of the case, the examiner should 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the appellant 
has a current skin disability due to 
disease or injury that was incurred in or 
aggravated by any period of active duty 
for training, including the claimed in-
service explosion in 1972 or 1973.  The 
rationale for all opinions expressed and 
conclusions reached should be set forth.  

5.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the claims.  If 
any benefit sought continues to be denied, 
the RO should issue a Supplemental 
Statement of the Case to the appellant and 
his representative, if any, and afford 
them an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




